   Case: 1:21-cv-00514 Document #: 14 Filed: 02/06/21 Page 1 of 6 PageID #:2444




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


PATENT HOLDER IDENTIFIED                   )
IN EXHIBIT 1,                              )
                                           )
                     Plaintiff,            )
                                           )
       vs.                                 )              Case No. 21 C 514
                                           )
DOES 1-254, AS IDENTIFIED                  )
IN EXHIBIT 2,                              )
                                           )
                     Defendants.           )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       The plaintiff in this case, the holder of a patent, seeks to file under seal a

complaint against 254 alleged infringers of the patent. The plaintiff also asks to keep its

name concealed pending issuance and service of the temporary restraining order that it

has moved the Court to enter. There are two threshold issues that must be cleared up

before the Court can allow the plaintiff to conceal its name and before the Court can

consider the proposed TRO.

       It has become commonplace in this district for holders of trademark and trade

dress rights to file suits naming dozens or even hundreds of claimed infringers and

counterfeiters, alleging that they are selling knock-off products via the Internet. The

plaintiffs seek an injunction and recovery of damages. In these lawsuits, the actual

identities and locations of the sellers are unknown to the trademark holder because they

have used assumed names. The lawsuits are typically filed against a group of sellers
   Case: 1:21-cv-00514 Document #: 14 Filed: 02/06/21 Page 2 of 6 PageID #:2445




whose assumed names are listed on an attachment to the complaint, usually called

"Schedule A."

       In these lawsuits, the plaintiff typically requests permission to file "Schedule A"

and other information that would identify the sellers under seal, to avoid tipping off the

defendants that a lawsuit has been filed. Public identification of the defendants, the

plaintiff contends, would lead them to hide or transfer ill-gotten gains and destroy

relevant evidence.

       Once the lawsuit is filed, the plaintiff typically moves ex parte for entry of a

temporary restraining order that, among other things, bars further infringing sales and

freezes any assets held in the defendants' PayPal or similar accounts. The plaintiff also

typically moves for permission to serve the defendants with summons via e-mail, as

their addresses are unknown and often hidden, and they are typically based overseas.

       Once the court enters a TRO, the plaintiff serves it along with the complaint on

the defendants via e-mail; serves PayPal and other similar entities with the TRO to

freeze the defendants' assets; and takes other steps to effectuate the TRO's terms.

Due to the limited duration of a TRO, the plaintiff then seeks entry of a preliminary

injunction with similar terms that will carry through to the conclusion of the case. Most

cases of this type are concluded relatively quickly, after the plaintiff negotiates

settlements with the defendants who make contact with the plaintiff's attorney and

obtains default judgments against those who do not respond.

       The present case is similar, but there are two differences from the usual suit.

The first is that the plaintiff seeks to conceal even its own name; it asks to file the case,

effectively, as a "Doe" plaintiff pending issuance and service of the hoped-for temporary



                                              2
    Case: 1:21-cv-00514 Document #: 14 Filed: 02/06/21 Page 3 of 6 PageID #:2446




restraining order. In support of this request, the plaintiff has filed a one-page motion

that includes only the following by way of justification:

       If Defendants were to learn of these proceedings prematurely, the likely
       result would be the destruction of relevant documentary evidence and the
       hiding or transferring of assets to foreign jurisdictions, which would
       frustrate the purpose of the underlying law and would interfere with this
       Court’s power to grant relief.

       We know it is likely Defendants will impede justice because Defendants
       participate in or operate a website, sellerdefense.cn, that monitors this
       District’s PACER filings and screens for Plaintiff counsel’s filings as well
       as all Trademark and Patent filings throughout the District. Without sealing
       these filings, Plaintiffs will have their remedies thwarted.

The first sentence isn't a justification; it's a conclusion. The only justification is the

second sentence, which says that the defendants participate in a website that monitors

filings in this district. That might be part of a justification, but instead plaintiff asks the

Court to make the inferential leap—worthy of Bob Beamon in the 1968 Olympics—that if

it becomes known that the plaintiff has filed a lawsuit against someone, the defendants

will all hide their assets. The Court is unwilling to draw this inference without some

supporting evidence and argument. For this reason, the motion to seal is denied—to

the extent it asks to conceal the plaintiff's identity—without prejudice to filing a new

motion by February 10, 2021.

       The second difference between this case and the usual "Schedule A" case is that

the present case is a patent infringement suit, not a trademark infringement suit. The

plaintiff alleges that each of the "Schedule A" defendants (actually, in this case, they are

the "Exhibit 2" defendants) is selling products that infringe a patent issued to the

plaintiff. The infringement allegations in the complaint itself are relatively conclusory;

they include no information about how the claimed infringing products are alleged to



                                                3
   Case: 1:21-cv-00514 Document #: 14 Filed: 02/06/21 Page 4 of 6 PageID #:2447




infringe the design patent. And none of the allegations in the complaint says anything

specific about any defendant; all of the defendants are lumped together.

       Without addressing at this point the sufficiency of the complaint under Federal

Rules of Civil Procedure 8(a) and 12(b)(6) as to each of the two hundred fifty-four

defendants, there is a threshold problem with this particular case that does not exist in

the typical "Schedule A" trademark/trade dress case. Specifically, the joinder of all the

defendants in a single suit appears to run afoul of a provision of the America Invents

Act, adopted in 2013. Before the AIA, it was common for patent holders to sue or

attempt to sue multiple infringers in a single suit. The AIA sought to put a stop to this.

Under 35 U.S.C. § 299, parties that are accused infringers of a patent may be joined in

a single action as defendants only if a right to relief "is asserted against the parties

jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences" that involve making,

using, importing, offering, or selling "the same accused product or process," id. §

299(a)(1), and only if there are questions of fact common to all defendants that will

arise. Id. § 299(a)(2). Importantly, "accused infringers may not be joined in one action

as defendants . . . based solely on allegations that they each have infringed the patent

or patents in suit." Id. § 299(b).

       In this case, it is questionable whether the plaintiff can clear all of the hurdles

imposed by section 299. It alleges that that the defendants all sold infringing products,

but that is not enough in light of section 299(b). The plaintiff also alleges that "some" of

the defendants use "identical or equivalent language" to sell the products and use

images taken from the plaintiff's website; that there are unspecified "similarities and



                                              4
   Case: 1:21-cv-00514 Document #: 14 Filed: 02/06/21 Page 5 of 6 PageID #:2448




indicia of being related to one another" among the defendants; and that they offer the

product at similar prices. See Compl. ¶¶ 31-33. But it would not be particularly

surprising for multiple sellers to attempt to match other sellers' prices, and it would not

be at all surprising for counterfeiters of a product to copy images from the legitimate

seller's site or even from other counterfeiters' sites. The plaintiff also alleges that the

defendants tend to post information to a "seller defense" website, but parallel action

does not amount to action in concert. Cf. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556-

57 (2007) (an allegation of parallel conduct, without more, does not suffice as a

plausible allegation of joint conduct). The Court questions whether these allegations

are sufficient to satisfy the "same transaction, occurrence, or series of transactions or

occurrences" requirement of section 299(a)(1), given Congress's express determination

in section 299(b) that an allegation of infringement by multiple entities is not enough to

allow joining all of them in one lawsuit. In addition, the plaintiff does not allege or

explain how questions of fact common to all of the defendants will arise in the case, as

required by section 299(a)(2).

       Finally, the plaintiff does not allege that the defendants are selling the same

accused product. This is a separate requirement of section 299(a)(1) that the plaintiff

does not appear to satisfy or even address, even if it could legitimately contend that the

defendants' conduct was part of the same series of transactions or occurrences and that

fact questions common to all defendants will arise.

       The Court notes that section 299(c) provides that an accused infringer may waive

the statute's limitations as applied to itself. But the Court is not inclined to allow a

lawsuit that appears on its face to run afoul of a Congressional enactment to proceed on



                                               5
   Case: 1:21-cv-00514 Document #: 14 Filed: 02/06/21 Page 6 of 6 PageID #:2449




the possibility that the defendants may eventually waive the statute's protections. Such

an approach does not seem to the Court to be appropriate here, particularly given the

manner in which lawsuits of this type typically proceed, with under-seal filing, ex parte

temporary restraining orders, asset freezes, and the like.

       The Court also notes that in a case like this one, the benefit to the plaintiff of

naming multiple defendants in a single case is quite significant. Specifically, by suing

254 defendants in a single suit rather than 254 separate ones, the plaintiff will save, in

one fell swoop, over $100,000 in filing fees.

       For these reasons, plaintiff is ordered to show cause in writing by February 10,

2021 why the case should not be dismissed under 35 U.S.C. § 299.

                                        Conclusion

       For the reasons described above, plaintiff's motion to seal [8] is denied to the

extent it asks to conceal the plaintiff's identity, without prejudice to filing a new motion by

February 10, 2021. In addition, plaintiff is ordered to show cause in writing by February

10, 2021 why the case should not be dismissed under 35 U.S.C. § 299.

Date: February 6, 2021

                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge




                                                6
